DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022, 12/06/2021, and 1/26/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US20190187446), cite by applicant.

Regarding claim 1, Dai teaches an optical imaging system (abstract, an optical imaging system) comprising:
four or more lenses disposed in order from an object side (para 56, lines 3-4, in FIG. 1, the optical imaging system includes four lenses E1-E4 arranged in sequence from an object side to an image side along an optical axis)
wherein among the lenses, a frontmost lens disposed to be closest to an object side has two or more reflective surfaces (para 57, lines 2-3, fig.1, the first lens E1 has a first reflection surface S2-1, a second reflection surface S1-2), and
wherein among the lenses, a rearmost lens (fig.1, E4) disposed to be closest to an image side has an inflection point formed on at least one of an object-side surface and an image-side surface (see annotated image below, Dai of fig.1, surface S8, para 64, data of table 1, S8 of surface number and data of table 2, S8 of surface number is aspheric lens, E4 disposed to be closest to an image side has capable of an inflection point).

    PNG
    media_image1.png
    731
    1067
    media_image1.png
    Greyscale



Regarding claim 3, Dai discloses the invention as described in Claim 1 and further teaches wherein the rearmost lens (fig.1, lens E4) has a concave object-side surface (fig.1, E4 has a concave object-side surface, para 64, data of table 1, S7 of radius of curvature =-2.2257).

Regarding claim 4, Dai discloses the invention as described in Claim 1 and further teaches wherein the rearmost lens has a concave image-side surface (fig.1, lens E4 has a concave image-side surface, para 64, data of table 1, S8 of radius of curvature = 5.3674).

Regarding claim 5, Dai discloses the invention as described in Claim 1 and further teaches wherein the frontmost lens (fig.1, lens E1) has positive refractive power (fig.1, para 61, lines 1-2, lens E1 has positive refractive power). 

Regarding claim 6, Dai discloses the invention as described in Claim 1 and further teaches wherein the rearmost lens (fig.1, lens E4) has negative refractive power (para 61, line 4, lens E4 has a negative refractive power).


Regarding claim 8, Dai discloses the invention as described in Claim 1 and further teaches wherein
1.0<f/f1<2.0 (1.098; fig.1, para 67, data of table 3, f= 11.48, f1 = 10.45,f/f1=1.098),
where f is a focal length of the optical imaging system, and f1 (abstract, an effective focal length f of the optical imaging system) is a focal length of the frontmost lens (Fig.1, E1, para 67, lines 1-2, Table 3 below shows the effective focal lengths f1-f4).


Regarding claim 10, , Dai teaches an optical imaging system (abstract, an optical imaging system) comprising:
a first lens (fig.3, lens E1), a second lens (fig.3, lens E2) having negative refractive power (fig.3, para 76, line 2, the second lens E2 has a negative refractive power), a third lens (fig.3, lens E3), and a fourth lens (fig.3, lens E4), disposed in order from an object side (see fig.3, disposed in order from an object side),
wherein the first lens (fig.3, lens E1) has a first reflective surface (fig.3, reflective surface S2-1), configured to reflect light incident from an object-side surface of the first lens (see fig.3, reflective surface S2-1 will reflect light incident from an object-side surface of the first lens S1-1), and a second reflective surface (fig.3, reflective surface S1-2) configured to reflect the light reflected by the first reflective surface (fig.3, the first reflective surface S2-1), to an image-side surface of the first lens (see fig.3, the reflective surface S1-2 will reflect the light reflected by the first reflective surface S2-1, to an image-side surface of the first lens E1).


Regarding claim 11, Dai discloses the invention as described in Claim 10 and further teaches wherein the first lens has positive refractive power (fig.3, para 76, line 1, E1 has a positive refractive power).

Regarding claim 12, Dai discloses the invention as described in Claim 10 and further teaches wherein the third lens has positive refractive index ((fig.3, para 76, line 3, E3 has a positive refractive power).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al . (US20190187446), cite by applicant, in view of Kuo (US20200012078).

Regarding claim 2, Dai discloses the invention as described in Claim 1 but is silent wherein the frontmost lens has a concave image-side surface.
However, in an analogous optical imaging system, Kuo teaches an imaging lens (Kuo, abstract, fig.1, a photographing optical lens, at least one surface of the object-side surface and the image-side surface of at least one lens element of the photographing optical lens assembly is aspheric and includes at least one inflection point; since the lens has an inflection point, according to Snell's law, the surface is capable of reflection; fig.1, more than four lenses, and lens 120 is negative lens), and further teaches 
the frontmost lens (Kuo, fig.1, lens 110) has a concave image-side surface (Kuo, fig.1, lens 110, para 90, lines 3-4, an image-side surface 112 being concave in a paraxial region).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging optical system of Dai with the specific lens as taught by Kuo for the purpose of enhancing aspheric changes so as to reduce aberrations, improve the image quality and reduce the volume (Kuo, para 42, lines 7-8).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al . (US20190187446), cite by applicant, in view of Lee (US20110141581), cite by applicant.

Regarding claim 9, Dai discloses the invention as described in Claim 1, but does not show  wherein
4.30<L1S1ER/L1S2ER<5.80
where L1S1ER is an effective radius of an object-side surface of the frontmost lens, and L1S2ER is an effective radius of an image-side surface of the frontmost lens.

However, in an analogous imaging lens, Lee teaches an imaging lens (Lee, abstract, fig.1, an imaging lens, a first lens including an incidence surface incident with light, a reflecting surface reflecting the incident light and an exit surface outputting the reflected light), and further teaches 
4.30 < L1S1ER/L1S2ER < 5.80 (Lee, para 27, condition3,  3 < d1/d2 < 5 is capable of 4.30 < L1S1ER/L1S2ER < 5.80 ; It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
 
where L1S1ER is an effective radius of an object-side surface of the frontmost lens, and L1S2ER is an effective radius of an image-side surface of the frontmost lens (Lee, para 27, lines 16-18, d1 is a diameter of the surface S12, S13 of a first lens 10, and d2 is a diameter of the surface S17, S18 of the first lens 10).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging optical system of Dai with the specific lens as taught by Lee for the purpose to provide a wide angle lens devoid of a thickness burden due to a lens constituting in several pieces, especially, it provides a wide angle lens excellent in aberration characteristic (Lee, para7, lines 1-4).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al . (US20190187446), cite by applicant,  in view of Daisuke (WO2014132796), cite by applicant.

Regarding claim 14, Dai discloses the invention as described in Claim 10 , but Dai does not show further comprising:
a fifth lens disposed to an image side of the fourth lens.

However, in an analogous optical imaging system, Daisuke teaches an imaging lens (Daisuke, abstract, an image pickup lens), and further teaches 
a fifth lens disposed to an image side of the fourth lens (Daisuke, see fig.7, a fifth lens L5, a fifth lens L5 disposed to an image side of the fourth lens L4).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Dai with the specific group as taught by Daisuke for the purpose of the present invention is to provide an image pickup lens capable of suppressing ghost light and forming a high-quality image although having a relatively large number of lenses and a low height (Daisuke, abstract).


Regarding claim 15, Dai in view of Daisuke discloses the invention as described in Claim 14 and further Daisuke teaches wherein the fifth lens has negative refractive power (Daisuke, fig.7, lens L5, para 68, data of table1, surface number 10 and 11, the fifth lens is capable of negative refractive power about -1.2)

Regarding claim 16, Dai in view of Daisuke in view of discloses the invention as described in Claim 14 and further Daisuke teaches wherein an inflection point is formed on an object-side surface or an image-side surface of the fifth lens(Daisuke, para 69, line5,  L5 is the fifth lens whose image-side optical surface is paraxial and concave and has an inflection point).


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al . (US20190187446), cite by applicant.

Regarding claim 7, Dai discloses the invention as described in Claim 1 and further teaches wherein
0.28 < TTL/f < 0.32 (para 47, line 6, TTL/f ≤ 0.5 is capable of 0.28<TTL/f<0.32),
where TTL is a distance from an object-side surface of the frontmost lens to an imaging plane, and f is a focal length of the optical imaging system.
(abstract, a distance TTL from a center of the object-side surface of the first lens to an image plane of the optical imaging system on the optical axis and an effective focal length f of the optical imaging system may satisfy: TTL/f≤0.6; para 47, lines 6-8, more specifically, may further satisfy: TTL/f ≤ 0.5, with such a configuration, miniaturization of the optical system may be achieved;-- It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and Dai already teaches a range of TTL/f in abstract and claim 1-- Dai discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003))


Regarding claim 13, Dai discloses the invention as described in Claim 10 and further teaches wherein
0.28<TTL/f<0.32 (para 47, line 6, TTL/f ≤ 0.5 is capable of 0.28<TTL/f<0.32   ),
where TTL is a distance from an object-side surface of the frontmost lens to an imaging plane, and f is a focal length of the optical imaging system.
(abstract, a distance TTL from a center of the object-side surface of the first lens to an image plane of the optical imaging system on the optical axis and an effective focal length f of the optical imaging system may satisfy: TTL/f≤0.6; para 47, lines 6-8, more specifically, may further satisfy: TTL/f≤0.5, with such a configuration, miniaturization of the optical system may be achieved; ---It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and Dai already teaches a range of TTL/f in Dai’s abstract and claim 1-- Dai discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872